DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to communication filed 02/01/2019, Claims 1-16 are pending for examination.

Examiner’s Note
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
3.     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
4.     Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a) Claims 1, 5 and 13 recites the limitation “The timestamps captured” in last paragraph of claim 1, 5 and 13. There is insufficient antecedent basis for this limitation in the claim.
b)  Claim 5 recites the limitation “The timing” in line 3 of claim 5. There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
5.	Claim 1 is objected to because of the following informalities: typo error in line 5, “a master” and “a slave” should be “the master” and “the slave”. Appropriate correction is required.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

7.	Claims 1, 5 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 7 and 8 of copending Application No. 16/265400 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 5 and 13 of the present application are anticipated by Claims 1, 7 and 8 of copending Application No. 16/265400.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application
Co-Pending Application 16/265400


1.
8.
wherein the sensors comprise silicon photomultiplier (SiPMT) sensors.




1. 

wherein the delay loop comprises one of the modules configured as a master IC, one of the modules configured as the slave IC, a first transmission path for electrically coupling the master IC to the slave IC and a second transmission path for electrically coupling the master IC to the slave IC;


propagate a reference signal through a delay loop to record a plurality of timestamps, clocked with the timing signal at the master IC and the slave IC,

determine a clock offset between the master IC and the slave IC by summing: -

a propagation delay for at least a portion of the master IC from the timestamps captured at the master IC; a propagation delay for at least a portion of the slave IC from the timestamps captured at the slave IC; and a propagation delay for the first transmission path from the timestamps captured at the master IC.

2. 
wherein the sensors comprise silicon photomultiplier (SiPMT) sensors.






8.	Claim 1 and 5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of co-pending application no. 16/265400, hereinafter referred to as 16/265400 in view of Chini (US 2014/ 0294133 A1).

Regarding Claim 1, 5, Claim 1 of the “16/265400” does not recite receiving a system reference clock and generating at least one timing signal in a phase locked loop (“PLL”);
	However, in an analogous art, Chini recites a method for synchronizing a master integrated circuit (“IC”) to a slave IC ( [0018], method to synchronize the master port to the slave port of dual-port device 200{i.e. node 160-see [0017]}; wherein master and slave is implemented on IC-see [0015]), comprising: 
	receiving a system reference clock (see Fig. 1B, [0016]; [0017]-PLL of node 160, receives a reference clock signal generated by a reference clock (e.g., 165).) and generating at least one timing signal(local clock signal) in a phase locked loop (“PLL”)( see Fig. 1B, [0016]; [0017]-PLL of node 160 receives a reference clock signal generated by a reference clock (e.g., 165) to generate a local-clock signal at a local-clock frequency.); 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of Chini and apply them in the claim 1 of the “16/265400” to provide a method for frequency synchronization of a multiport device, that is low cost (Chini; Abstract; [0002])

Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   
10.   Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over BOSCH (US 20170099131 A1) in view of Chini (US 2014/0294133 A1).

Regarding claim 1, BOSCH teaches a method for synchronizing a master (local TC-[0064]) integrated circuit (“IC”) to a slave (master TC-[0064]) IC (see, Fig.1 and 7A-7B, system implemented by circuit {[0045]; [0097]} including network elements with smart transceiver exchanges TSTC message, for synchronization-[0003]; [0011]; [0076]; [0077]), comprising: 

forming a delay loop (see, Fig. 1 and 7A, local TC network router sends TSTC message to master TC network router and then get reply from master TC network router-considered as a delay loop-[0034], [0064], [0076]) comprising: 
	a first circuit on the master IC (local TC) ( [0034]; [0076]; see Fig.1 and 7A, local TC network router implemented by circuits {i.e. 1st circuit-see [0045]; [0097]}.); 
	a first transmission path, which electrically couples signals (see [0033]; [0090]) transmitted from the master IC (local TC) to the slave IC (master TC) ( [0034]; [0076]; Fig. 1 and 7A, local TC network router send TSTC message to master network router via path {i.e. 1st transmission path-see [0006]; [0051]}); 
	a second circuit on the slave IC (master TC) ( [0034]; [0076]; see Fig.1 and 7A, master TC network router implemented by circuits {i.e. 2nd circuit-see [0045]; [0097]}.); 
	a second transmission path that electrically couples signals ([0033]; [0090]) transmitted from the slave IC (master TC) to the master IC (local TC) ( [0034]; [0076]; see, Fig. 1 and 7A, local TC network router get reply message from master TC network router via path{ i.e. 2nd  transmission path-see [0006]; [0051]}. ); 

propagating (transmit) a reference signal through the delay loop (see, Fig. 1 and 7A, local TC network router sends TSTC message {also transmits reference frequency-[0069]; [0086]} to master TC network router and then get reply from master TC network router-considered as a delay loop-[0034], [0064], [0076]; Hence local TC transmits reference message through delay loop.) and recording a plurality of timestamps(recording timing stamps TS1, TS2, TS3 and TS4 for message propagating through the master and local TC (network router)-see [0074]; [0076]; [0078]), clocked with the timing signal at the master IC (local TC) and the slave IC(master TC)( [0076]; [0078]; the TS1, TS2, TS3 and TS4 are clocked with timing packets at local TC and master TC. ); 

determining a clock offset (timing offset) between the master IC (local TC) and the slave IC (master TC) by summing ( [0064], transparent clock (TC) as a device {i.e. local TC} measure/determines and adjust{i.e. summing} for packet delays{forward delay, backward delay and round trip delay}, thereby making timing offset calculations.): 
	a propagation delay (forward delay) for the first circuit (  [0034]; [0076]; see Fig.1 and 7A, local TC implemented by circuits {i.e. 1st circuit-see [0045]; [0097]}) of the master IC (local TC) from the timestamps(TS1, TS2, TS3, TS4) captured at the master IC(local TC) ( [0074]; [0076]; [0078]; the time stamps captured at local TC.) ( [0074], local TC determines/compute various delays, such as forward delay, via timestamps TS2-TS1{see [0054]}); 
	a propagation delay (backward delay) for the slave IC(master TC) from the timestamps(TS1, TS2, TS3, TS4) captured at the slave IC(master TC) ( [0074]; [0076]; [0078]; the time stamps captured at local TC.) ([0074], local TC determines/compute various delays, such as backward delay, via timestamps TS4-TS3{see [0054]}); and 
	a propagation delay (roundtrip delay/forward and backward delay) for the first transmission path ( [0006];[0051];[0066]; path between local TC(transceiver) and master TC(transceiver)) from the timestamps (TS1, TS2, TS3, TS4) captured at the first and second circuits ( [0034]; [0076]; see Fig.1 and 7A, local TC implemented by circuits {i.e. 1st and 2nd circuits-see [0045]; [0097]}) of the master IC (local TC) ([0074]; [0076]; [0078]; the time tamps captured at local TC.) ([0074], local TC determines/compute various delays, such as forward delay and backward delay, via timestamps TS2-TS1 and TS4-TS3 {see [0054]});.
	BOSCH does not teach receiving a system reference clock and generating at least one timing signal in a phase locked loop (“PLL”); transmitting the timing signal to a master integrated circuit (“IC”) and a slave IC;
	However, in an analogous art, Chini teaches a method for synchronizing a master integrated circuit (“IC”) to a slave IC ( [0018], method to synchronize the master port to the slave port of dual-port device 200{i.e. node 160-see [0017]}; wherein master and slave is implemented on IC-see [0015]), comprising: 
	receiving a system reference clock (see Fig. 1B, [0016]; [0017]-PLL of node 160, receives a reference clock signal generated by a reference clock (e.g., 165).) and generating at least one timing signal (local clock signal) in a phase locked loop (“PLL”)( see Fig. 1B, [0016]; [0017]-PLL of node 160 receives a reference clock signal generated by a reference clock (e.g., 165) to generate a local-clock signal at a local-clock frequency.); 
	transmitting the timing signal (local clock signal) ([0016]; [0017]) to a master integrated circuit (“IC”) and a slave IC (see Fig. 1B & [0016]- Wherein the generated local clock signal is transmitted to the master port 154 (i.e. master IC) and slave port 172 (i.e. slave IC) via L56 and L67, respectively.);
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Chini and apply them on the teaching of BOSCH to provide a method for frequency synchronization of a multiport device, that is low cost (Chini; Abstract; [0002])

Regarding claim 2, BOSCH further teaches further comprising:
	Cascading (add) an additional IC with the slave (master TC-[0064]) IC ([0045]; [0097]) ( [0004], To add  new system functionalities to currently deployed equipment, there are generally two possible options: or (b) wiring up additional devices next to the deployed system to add new system functionalities; wherein already deployed devices are local TC and master TC-see [0054])(Hence cascading additional IC with the master IC.); and
	executing the method of claim 1 (Fig.1 and 7A-7B, system implemented by circuits including network elements with smart transceiver exchanges TSTC message-[0076]; [0077]) with the slave (master TC-[0064]) IC ([0045]; [0097])  as the master IC and the additional IC as the slave IC  ([0004]; [0054]; additional devices/ICs are considered as slave IC.) ([0099]; [0100]; wherein slave is considered as master and additional is considered as slave.) (Hence execute the method of claim 1 with master TC as master and additional TC as slave.).

Regarding claim 3, BOSCH further teaches further comprising:
	Cascading (add) a plurality of ICs ( [0045]; [0097])( [0004], To add  new system functionalities to currently deployed equipment, there are generally two possible options: or (b) wiring up additional devices next to the deployed system to add new system functionalities;)(Hence cascading ICs./devices.); and
	executing the method of claim 1 (Fig.1 and 7A-7B, system implemented by circuits including network elements with smart transceiver exchanges TSTC message-[0076]; [0077])  with the ICs operating as both master and slave ICs ([0064]; [0054]; ) ([0099]; [0100]; wherein ICs/devices can operate as both master and slave.) (Hence execute the method of claim 1 with ICs as master and slave.).

11.   Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over BOSCH (US 20170099131 A1) in view of Chini (US 2014/0294133 A1), further in view of Chen (US 2011/0150005 A1).

Regarding claim 4, BOSCH- Chini does not teach further comprising: transmitting timing information to the slave IC comprising the timing of the master IC plus the clock offset ; and updating a clock at the slave IC with the timing information.
	However, in an analogous art, Chen teaches further comprising:
	transmitting timing information to the slave IC comprising the timing of the master IC plus the clock (time) offset ([0008]); and
	updating(calibration) a clock (time) at the slave IC with the timing information ([0008]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Chen and apply them on the teaching of BOSCH- Chini to provide a precision time synchronization method (Chen; [0002]).

12.   Claims 5-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over BOSCH (US 20170099131 A1) in view of Chini (US 2014/0294133 A1), further in view of Lane (US 2016/0352388 A1).

Regarding claim 5, BOSCH teaches
propagate (transmit) a reference signal through a delay loop (see, Fig. 1 and 7A, local TC network router sends TSTC message {also transmits reference frequency-[0069]; [0086]} to master TC network router and then get reply from master TC network router-considered as a delay loop-[0034], [0064], [0076]; Hence local TC transmits reference message through delay loop.) to record a plurality of timestamps(recording timing stamps TS1, TS2, TS3 and TS4 for message propagating through the master and local TC (network router)-see [0074]; [0076]; [0078]), clocked with the timing signal at the master IC (local TC) and the slave IC(master TC)( [0076]; [0078]; the TS1, TS2, TS3 and TS4 are clocked with timing packets at local TC and master TC. ); 

wherein the delay loop (see, Fig. 1 and 7A, local TC network router sends TSTC message to master TC network router and then get reply from master TC network router-considered as a delay loop-[0034], [0064], [0076]) comprises 
	one of the modules (IC) configured as a master IC (local TC) ( [0034]; [0076]; see Fig.1 and 7A, local TC network router implemented by circuits {i.e. 1st circuit-see [0045]; [0097]}.), one of the modules (IC) configured as a slave IC(master TC) ( [0034]; [0076]; see Fig.1 and 7A, master TC network router implemented by circuits {i.e. 2nd circuit-see [0045]; [0097]}.), a first transmission path for electrically coupling (see [0033]; [0090]) the master IC (local TC) to the slave IC (master TC) ( [0034]; [0076]; Fig. 1 and 7A, local TC network router send TSTC message to master network router via path {i.e. 1st transmission path-see [0006]; [0051]}) and a second transmission path for electrically coupling([0033]; [0090]) the master IC (local TC) to the slave IC (master TC) ( [0034]; [0076]; see, Fig. 1 and 7A, local TC network router get reply message from master TC network router via path{ i.e. 2nd  transmission path-see [0006]; [0051]}. ); 


determining a clock offset (timing offset) between the master IC(local TC) and the slave IC (master TC) by summing ( [0064], transparent clock (TC) as a device {i.e. local TC} measure/determines and adjust{i.e. summing} for packet delays{forward delay, backward delay and round trip delay}, thereby making timing offset calculations.): 
	a propagation delay (forward delay) for at least a portion(  [0034]; [0076]; see Fig.1 and 7A, local TC implemented by circuits {i.e. 1st circuit-see [0045]; [0097]}) of the master IC (local TC) from the timestamps(TS1, TS2, TS3, TS4) captured at the master IC (local TC) ( [0074]; [0076]; [0078]; the time stamps captured at local TC.) ( [0074], local TC determines/compute various delays, such as forward delay, via timestamps TS2-TS1{see [0054]}); 
	a propagation delay (backward delay) for at least a portion of the slave IC(master TC) from the timestamps(TS1, TS2, TS3, TS4) captured at the slave IC(master TC) ( [0074]; [0076]; [0078]; the time stamps captured at local TC.) ([0074], local TC determines/compute various delays, such as backward delay, via timestamps TS4-TS3{see [0054]}); and 
	a propagation delay (roundtrip delay/forward and backward delay) for the first transmission path ( [0006];[0051];[0066]; path between local TC(transceiver) and master TC(transceiver)) from the timestamps (TS1, TS2, TS3, TS4) captured at the master IC (local TC) ([0074]; [0076]; [0078]; the time tamps captured at local TC.) ([0074], local TC determines/compute various delays, such as forward delay and backward delay, via timestamps TS2-TS1 and TS4-TS3 {see [0054]});.
	BOSCH does not teach receive a system reference clock and to generate at least one timing signal in a phase locked loop (“PLL”); transmit the timing signal to the master integrated circuit (“IC”) and the slave IC;
	However, in an analogous art, Chini teaches 
	receive a system reference clock (see Fig. 1B, [0016]; [0017]-PLL of node 160, receives a reference clock signal generated by a reference clock (e.g., 165).) and to generate at least one timing signal (local clock signal) in a phase locked loop (“PLL”)( see Fig. 1B, [0016]; [0017]-PLL of node 160 receives a reference clock signal generated by a reference clock (e.g., 165) to generate a local-clock signal at a local-clock frequency.); 
	transmit the timing signal (local clock signal) ([0016]; [0017]) to the master integrated circuit (“IC”) and the slave IC (see Fig. 1B & [0016]- Wherein the generated local clock signal is transmitted to the master port 154 (i.e. master IC) and slave port 172 (i.e. slave IC) via L56 and L67, respectively.);
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Chini and apply them on the teaching of BOSCH to provide a method for frequency synchronization of a multiport device, that is low cost (Chini; Abstract; [0002])
	BOSCH- Chini does not teach a network of sensor modules comprising: a plurality of sensors; a time synchronized sensor network for synchronizing the timing among the sensors, wherein the time synchronized network for configuring adjacent sensor modules in the network as a succession of a plurality of master integrated circuits (“ICs”) and a plurality of slave ICs, so as to:
	However, in an analogous art, Lane teaches a network (100-Fig. 1; [0026]) of sensor modules comprising:
	a plurality of sensors (122, 132-Fig. 1; [0038]);
	a time synchronized sensor network (PLC network 102-Fig. 1) for synchronizing the timing among the sensors (122, 132) (Abstract-PLC network for synchronizing network nodes (e.g., PLC nodes){also sensors-see [0002]} with a network clock; wherein 122, 132 is considered as part of the PLC network 102-see [0038]), wherein the time synchronized network (102) for configuring adjacent sensor modules (multiple sensors-[0004]) in the network as a succession of a plurality of master (110-Fig. 1; [0028]) integrated circuits (“ICs”) (see [0052]) and a plurality of slave(120-Fig. 1; [0028]) ICs(see [0052]) ( [0027]; [0038]; 102 configures sensors, master ICs and slave Cs.), so as to:
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Lane and apply them on the teaching of BOSCH- Chini to provide methods for using a network clock to synchronize network nodes in a network(Lane; [0005]). 

Regarding claim 6, BOSCH- Chini do not teach wherein the sensor modules comprise the time synchronized sensor network implemented on an integrated circuit combined with the sensors on a printed circuit board (PCB) module.
	However, in an analogous art, Lane teaches wherein the sensor modules (100-Fig.1; [0026]) comprise the time synchronized sensor network (PLC network 102-Fig. 1) implemented on an integrated circuit (IC) ([0052]; [0080]; Thus network 102 implemented on IC.) combined with the sensors (122, 132-Fig. 1; [0038]) on a printed circuit board (PCB) module(see Fig. 1, wherein 122, 132 are on PCB; also see [0080]-with BRI.) (Hence 100 comprises 102 combined with the sensors on a PCB.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Lane and apply them on the teaching of BOSCH- Chini to provide methods for using a network clock to synchronize network nodes in a network(Lane; [0005]). 

Regarding claim 7, BOSCH- Chini do not teach wherein a sensor module comprises a sensor array integrated with the time synchronized sensor network on a single integrated circuit.
	However, in an analogous art, Lane teaches wherein a sensor module (100-Fig.1; [0026]) comprises a sensor array ([0052]) integrated with the time synchronized sensor network (PLC network 102-Fig. 1) on a single integrated circuit (IC) ([0052]; [0080]) ( [0038], 122, 132 is considered as part of the PLC network 102. Hence sensor is integrated with 102 in a single IC; also see Fig. 1 with sensor integration on a single IC.) (Hence 100 comprises sensor integrated with 102 on a single IC.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Lane and apply them on the teaching of BOSCH- Chini to provide methods for using a network clock to synchronize network nodes in a network(Lane; [0005]). 
Regarding claim 12, BOSCH- Chini do not teach wherein the time synchronized sensor network further to: transmit data from sensor module to sensor module; program the sensor modules; transmit sensor readout data from the sensor modules to a CPU; and perform time synchronization of the sensor modules in the network.
	However, in an analogous art, Lane teaches wherein the time synchronized sensor network (100-Fig. 1; [0026]) further to:
	transmit data from sensor module to sensor module ([0031]; sensors 122 and 132 may comprise respective transceivers to facilitate data communication.); 
	program the sensor modules ([0052]; [0038]); 
	transmit sensor readout data from the sensor modules to a CPU ( [0031], PLC nodes 120, 130, and 140, sensors 122 and 132 may comprise respective transceivers to facilitate data communication; wherein the PLC nodes includes CPU-see [0052]. Hence sensor transmits data from senor to CPU.); and 	
	perform time synchronization of the sensor modules in the network ([0002]; Abstract. ).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Lane and apply them on the teaching of BOSCH- Chini to provide methods for using a network clock to synchronize network nodes in a network(Lane; [0005]). 

13.   Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over BOSCH (US 20170099131 A1) in view of Chini (US 2014/0294133 A1), in view of Lane (US 2016/0352388 A1), further in view of Chinn (US 2013/0142409 A1).

Regarding claim 8, BOSCH- Chini-Lane do not teach wherein the sensors comprise silicon photomultiplier (SiPMT) sensors.
	However, in an analogous art, Chinn teaches wherein the sensors comprise silicon photomultiplier (SiPMT) (SiPM) sensors ([0011]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Chinn and apply them on the teaching of BOSCH- Chini- Lane to provide Imaging system can compensate for bad pixels by improving yield of high-resolution digital cameras or arrays of detector pixels, for SIPM sensor(Chinn; [0023]; [0011]).

Regarding claim 9, BOSCH- Chini-Lane do not teach wherein the time synchronized sensor network further comprises a plurality of readout channels to readout the array of the SiPMT sensors.
	However, in an analogous art, Chinn teaches wherein the time synchronized sensor network further comprises a plurality of readout channels to readout the array of the SiPMT (SiPM) sensors ([0011]; [0059]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Chinn and apply them on the teaching of BOSCH- Chini- Lane to provide Imaging system can compensate for bad pixels by improving yield of high-resolution digital cameras or arrays of detector pixels, for SIPM sensor(Chinn; [0023]; [0011]).

14.   Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over BOSCH (US 20170099131 A1) in view of Chini (US 2014/0294133 A1), in view of Lane (US 2016/0352388 A1), in view of Chinn (US 2013/0142409 A1), in view of Foo (US 2005/0189972 A1), further in view of Carlin (US 6898235 B1).

Regarding claim 10, BOSCH- Chini-Lane- Chinn do not teach with the PLL provides a plurality of reference clocks for timing in a plurality of time digitizer units.
	However, in an analogous art, Foo teaches with the PLL provides a plurality of reference clocks for timing in a plurality of time digitizer units(circuits) (“TDUs’”) ([0037]),
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Foo and apply them on the teaching of BOSCH- Chini- Lane- Chinn to provide digital phase lock loops, and more particularly to a technique for achieving digital phase lock loop low standby power consumption(Foo; [0002]).
	BOSCH- Chini-Lane- Chinn-Foo do not teach wherein the TDUs are integrated into each readout channel and the TDUs comprise timestamp circuits for generating the timestamps.
	However, in an analogous art, Carlin teaches wherein the TDUs are integrated into each readout channel and the TDUs comprise timestamp (time code) circuits for generating the timestamps (time code) (Col 30; line 40-47).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Carlin and apply them on the teaching of BOSCH- Chini- Lane- Chinn-Foo to provide  a new and improved multiple and cascadable module device using general purpose digital processing (Carlin; Col 1, line 33-35). 

15.   Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over BOSCH (US 20170099131 A1) in view of Chini (US 2014/0294133 A1), in view of Lane (US 2016/0352388 A1), further in view of Sunden (US 2005/0159914 A1).

Regarding claim 11, BOSCH- Chini-Lane do not teach wherein the time synchronized sensor network further for performing synchronization, including a slave synchronization block to allow a west interface loopback delay to be measured and conveyed to the link partner on the west interface.
	However, in an analogous art, Sunden teaches wherein the time synchronized sensor network (system) further for performing synchronization ([0004]; system for synchronization), including a slave synchronization block (3-Fig. 1) to allow a west interface (31-Fig. 1) loopback delay to be measured and conveyed (transmitted) to the link partner(master 1-Fig. 1) on the west interface (31-Fig. 1)([0022]; [0023]; slave 3 measures loopback delay through west interface 31 and transmitted upstream to the master on the west interface 31.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Sunden and apply them on the teaching of BOSCH- Chini- Lane to provide a system performing an accurate delay measurement between a master device and a slave device (Sunden; [0011]).

16.   Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over BOSCH (US 20170099131 A1) in view of Chen (US 2011/0150005 A1).

Regarding claim 16, BOSCH does not teach further comprising: transmission circuit for transmitting timing information to the slave IC comprising the timing of the master IC plus the clock offset; and logic for updating a clock at the slave IC with the timing information.
	However, in an analogous art, Chen teaches further comprising:
	Transmission circuit for transmitting timing information to the slave IC comprising the timing of the master IC plus the clock (time) offset ([0008]); and
	Logic for updating(calibration) a clock (time) at the slave IC with the timing information ([0008]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Chen and apply them on the teaching of BOSCH to provide a precision time synchronization method (Chen; [0002]).

Claim Rejections - 35 USC § 102
17.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for        the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
18.	Claims 13-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by BOSCH (US 20170099131 A1).

Regarding claim 13, BOSCH teaches a circuit for synchronizing a master (local TC-[0064])  integrated circuit (“IC”) to a slave (master TC-[0064])  IC (see, Fig.1 and 7A-7B, system implemented by circuit {[0045]; [0097]} including network elements with smart transceiver exchanges TSTC message, for synchronization-[0003]; [0011]; [0076]; [0077]), comprising:
	a master(local) integrated circuit (“IC”) ([0034]; [0076]; see Fig.1 and 7A, local TC network router implemented by circuits {i.e. 1st circuit-see [0045]; [0097]}.); 
	a slave(master) IC ( [0034]; [0076]; see Fig.1 and 7A, master TC network router implemented by circuits {i.e. 2nd circuit-see [0045]; [0097]}.); 
a delay loop (see, Fig. 1 and 7A, local TC network router sends TSTC message to master TC network router and then get reply from master TC network router-considered as a delay loop-[0034], [0064], [0076]) comprising: 
	a first circuit on the master IC (local TC) ( [0034]; [0076]; see Fig.1 and 7A, local TC network router implemented by circuits {i.e. 1st circuit-see [0045]; [0097]}.); 
	a first transmission path, which electrically couples signals (see [0033]; [0090]) transmitted from the master IC (local TC) to the slave IC (master TC) ( [0034]; [0076]; Fig. 1 and 7A, local TC network router send TSTC message to master network router via path {i.e. 1st transmission path-see [0006]; [0051]}); 
	a second circuit on the slave IC (master TC) ( [0034]; [0076]; see Fig.1 and 7A, master TC network router implemented by circuits {i.e. 2nd circuit-see [0045]; [0097]}.); 
	a second transmission path that electrically couples signals ([0033]; [0090]) transmitted from the slave IC (master TC) to the master IC (local TC) ( [0034]; [0076]; see, Fig. 1 and 7A, local TC network router get reply message from master TC network router via path{ i.e. 2nd  transmission path-see [0006]; [0051]}. );
datapath logic for receiving a reference signal, and for:
 	propagating (transmit) a reference signal through the delay loop (see, Fig. 1 and 7A, local TC network router sends TSTC message {also transmits reference frequency-[0069]; [0086]} to master TC network router and then get reply from master TC network router-considered as a delay loop-[0034], [0064], [0076]; Hence local TC transmits reference message through delay loop.) and recording a plurality of timestamps(recording timing stamps TS1, TS2, TS3 and TS4 for message propagating through the master and local TC (network router)-see [0074]; [0076]; [0078]), clocked with the timing signal at the master IC (local TC) and the slave IC(master TC)( [0076]; [0078]; the TS1, TS2, TS3 and TS4 are clocked with timing packets at local TC and master TC. ); 

determining a clock offset (timing offset) between the master IC(local TC) and the slave IC (master TC) by summing ( [0064], transparent clock (TC) as a device {i.e. local TC} measure/determines and adjust{i.e. summing} for packet delays{forward delay, backward delay and round trip delay}, thereby making timing offset calculations.): 
	a propagation delay (forward delay) for the first circuit (  [0034]; [0076]; see Fig.1 and 7A, local TC implemented by circuits {i.e. 1st circuit-see [0045]; [0097]}) of the master IC (local TC) from the timestamps(TS1, TS2, TS3, TS4) captured at the master IC(local TC) ( [0074]; [0076]; [0078]; the time stamps captured at local TC.) ( [0074], local TC determines/compute various delays, such as forward delay, via timestamps TS2-TS1{see [0054]}); 
	a propagation delay (backward delay) for the slave IC(master TC) from the timestamps(TS1, TS2, TS3, TS4) captured at the slave IC(master TC) ( [0074]; [0076]; [0078]; the time stamps captured at local TC.) ([0074], local TC determines/compute various delays, such as backward delay, via timestamps TS4-TS3{see [0054]}); and 
	a propagation delay (roundtrip delay/forward and backward delay) for the first transmission path ( [0006];[0051];[0066]; path between local TC(transceiver) and master TC(transceiver)) from the timestamps (TS1, TS2, TS3, TS4) captured at the first and second circuits ( [0034]; [0076]; see Fig.1 and 7A, local TC implemented by circuits {i.e. 1st and 2nd circuits-see [0045]; [0097]}) of the master IC (local TC) ([0074]; [0076]; [0078]; the time tamps captured at local TC.) ([0074], local TC determines/compute various delays, such as forward delay and backward delay, via timestamps TS2-TS1 and TS4-TS3 {see [0054]});.

Regarding claim 14, BOSCH further teaches further comprising an additional IC coupled (add) to the slave (master TC-[0064]) IC ([0045]; [0097]) ( [0004], To add  new system functionalities to currently deployed equipment, there are generally two possible options: or (b) wiring up additional devices next to the deployed system to add new system functionalities; wherein already deployed devices are local TC and master TC-see [0054])(Hence cascading additional IC with the master IC.); and
	the circuit further for configuring (Fig.1 and 7A-7B, system implemented by circuits including network elements with smart transceiver exchanges TSTC message-[0076]; [0077]) the slave (master TC-[0064]) IC ([0045]; [0097])  as the master IC and the additional IC as the slave IC  ([0004]; [0054]; additional devices/ICs are considered as slave IC.) ([0099]; [0100]; wherein slave is considered as master and additional is considered as slave.) (Hence execute the method of claim 1 with master TC as master and additional TC as slave.).

Regarding claim 15, BOSCH further teaches further comprising a plurality of ICs ( [0045]; [0097])( [0004], To add  new system functionalities to currently deployed equipment, there are generally two possible options: or (b) wiring up additional devices next to the deployed system to add new system functionalities;)(Hence cascading ICs./devices.), wherein:
	The circuit further for configuring (Fig.1 and 7A-7B, system implemented by circuits including network elements with smart transceiver exchanges TSTC message-[0076]; [0077]) the ICs operating as both master and slave ICs ([0064]; [0054]; ) ([0099]; [0100]; wherein ICs/devices can operate as both master and slave.) (Hence execute the method of claim 1 with ICs as master and slave.).

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439. The examiner can normally be reached Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEHEDI S ALEY/Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415